                                                                        FILED
                  RELATEDDocument
Case 2:19-cv-01723-AG-JPR DDJ     1 Filed 03/08/19 Page 1 of 3 Page   ID    #:1
                                                               CLERK, U.S. DISTRICT COURT



                                                                         MAR - 8 2019
                                               FEE DUE
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                               RS
                                                                      BY: ___________________ DEPUTY




                                                            2:19-CV-01723-AG-JPR




                                                                              RECEIVED
                                                                      CLERK, U.S. DISTRICT COURT



                                                                        MAR - 6 2019
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                      BY: ___________________ DEPUTY
Case 2:19-cv-01723-AG-JPR Document 1 Filed 03/08/19 Page 2 of 3 Page ID #:2
Case 2:19-cv-01723-AG-JPR Document 1 Filed 03/08/19 Page 3 of 3 Page ID #:3
